Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Forms S-3 No. 333-09997, No. 333-71344 and No. 333-152620; and Forms S-8, No. 33-56193, No. 33-61835, No. 33-65217, No. 333-04289, No. 333-27157, No. 333-77457, No. 333-77431, No. 333-112877, No. 333-112878, No. 333-112879, No. 333-112880, and No. 333-136087), as amended, of Brunswick Corporation and in the related Prospectuses of our reports dated February 23, 2009, with respect to the consolidated financial statements and schedule of Brunswick Corporation and the effectiveness of internal control over financial reporting of Brunswick Corporation, included in this Annual Report (Form 10-K) for the year ended December 31, 2008. /s/ Ernst &
